In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered January 21, 1964, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered September 13, 1960, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. Motion by respondent, renewed upon argument of the appeal, to dismiss appeal granted and appeal dismissed, as moot, it appearing that defendant, having been resentenced on April 15, 1965, is no longer imprisoned by virtue of the judgment dated 'September 13, 1960. However, we have considered the merits of defendant’s appeal from said order, dated January 21, 1964, and we would have affirmed, if the appeal were properly here.
Ughetta, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.